Title: From James Madison to Albert Gallatin, [ca. 22 January] 1810
From: Madison, James
To: Gallatin, Albert


[ca. 22 January 1810]
A letter from Govr. Tyler answering an enquiry as to the $300 deposited in my hands to pay for the Sword purchased by Chan: Livingston, informs me, that the money was returned to Virga. & lies ready to be applied to its object. That item of course in Mr. L.’s accts. may be struck out, and the charge pd. by a remittance from Va. I do not recollect the cost of the Sword; but if more than $300, the balance will ⟨be⟩ due from Va. not the U. S.
J. M.
